ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
DCX-CHOL Enterprises, Inc.                    )      ASBCA No. 60655
                                              )
Under Contract No. SPE4A6-15-D-0007           )

APPEARANCE FOR THE APPELLANT:                        James S. DelSordo, Esq.
                                                      Argus Legal, PLLC
                                                      Manassas, VA

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Edward R. Murray, Esq.
                                                     Elan D. Taylor, Esq.
                                                      Trial Attorneys
                                                      DLA Aviation
                                                      Richmond, VA

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: 29 August 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60655, Appeal of DCX-CHOL
Enterprises, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals